         Case 17-10949          Doc 31       Filed 10/25/19 Entered 10/25/19 09:20:43                    Desc Main
                                                Document Page 1 of 1
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Timothy J Spagnoli                                       )       Case no. 17-10949
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor
                                                                )       Judge: Pamela S. Hollis
                                                                )

                             NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     Timothy J Spagnoli                                                              David Cutler
     709 Hoover Dr                                                                   4131 Main St
     Oswego, IL 60543                                                                Skokie,IL 60076


     Please take notice that on Friday, November 22, 2019 at 10:30 am, a representative of this office shall appear before the
     Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
     present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
     Friday, October 25, 2019.
                                                                             /s/ Louise Karmia

                                                                             For: Glenn Stearns, Trustee

                      MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

     Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307(c)
     (6), and in support thereof, states the following:

     1. The debtor filed a petition under the Bankruptcy Code on April 06, 2017.
     2. The debtor plan was confirmed on June 02, 2017.

         A Summary of the debtor plan follows:

        Monthly Payment:           $1,288.00                                Last Payment Received:       May 24, 2019

         Amount Paid:             $33,508.00                                Amount Delinquent:              $5,132.00

     WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
     term of a confirmed plan, pursuant to Section 1307(c)(6).


                                                                            Respectfully Submitted;
     Glenn Stearns, Chapter 13 Trustee                                      /s/ Gerald Mylander
     801 Warrenville Road, Suite 650
     Lisle, IL 60532-4350                                                   For: Glenn Stearns, Trustee
     Ph: (630) 981-3888
